Court of Appeals
                             Sixth Appellate District of Texas

                                          JUDGMENT


 Meka Lovell Spencer, Appellant                                 Appeal from the 369th District Court of
                                                                Cherokee County, Texas (Tr. Ct. No.
 No. 06-20-00057-CR              v.                             20067). Memorandum Opinion delivered by
                                                                Chief Justice Morriss, Justice Burgess and
 The State of Texas                                             Justice Stevens participating.



        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the judgment adjudicating guilt by deleting the court-
appointed attorney fees, by changing the assessed court costs to $711.00, and by changing the plea
in   the    section   entitled        “Plea   to     Motion    to     Adjudicate”   from   “NOT    TRUE”
to “TRUE.” We modify the order to withdraw funds to reflect costs in the amount of $711.00.
We modify the bill of costs by changing the cost for “Criminal Clerk” to $40.00, by deleting the
entry      for   “Criminal       Sheriff’s         Service    Fee,”     by    changing     the   cost   for
“ELECTRONIC FILING FEE (CRIMINAL)” to $5.00, by deleting the entry for “Judicial & Court
Personnel Training,” and by changing the “TOTAL COSTS OF CAUSE” to $711.00. As
modified, the judgment of the trial court is affirmed.
        We note that the appellant, Meka Lovell Spencer, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                               RENDERED AUGUST 17, 2020
                                                               BY ORDER OF THE COURT
                                                               JOSH R. MORRISS, III
                                                               CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk